Citation Nr: 0204459	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  95-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for post operative 
residuals of a left thigh shrapnel wound scar.  

2.  Entitlement to service connection for a left knee 
condition, secondary to a service-connected left thigh 
shrapnel wound scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating action of the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's left thigh scar is not objectively tender, 
painful, ulcerated or poorly nourished; and it does not 
objectively cause a limitation of left thigh or knee 
function.  

2.  The preponderance of the competent evidence of record is 
against finding a nexus between the veteran's left knee 
condition and his service-connected left thigh scar.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
post operative residuals of a left thigh shrapnel wound scar 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001). 

2.  Service connection for a left knee condition secondary to 
a left thigh scar is not warranted.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Historically, in June 1944, the veteran suffered a shrapnel 
wound to the anterior left thigh in Normandy, France.  No 
service medical records detailing this injury are available.

In August 1975, the veteran underwent an excision of a 
retained foreign body at the anterior left thigh. 

On VA examination in September 1975, the veteran had a normal 
gait and stance, and he did not limp when he walked.  He had 
full range of motion in the adjacent joints and there was no 
evidence of muscle atrophy.  There was a well-healed 
incisional scar at the anterior surface of the left thigh 
about 1/3 the way up the knee.  The area was somewhat tender.  
The diagnosis was post operative residuals of a lower left 
thigh shrapnel wound. 

In January 1976, service connection was granted for a scar, 
post operative status, shrapnel wound, left thigh, and a 10 
percent evaluation assigned.

At a September 1982 VA examination the appellant reported 
that over the years the shell fragment wound had caused him 
to limp.  Although he had had a full range of left knee 
motion since the fragment was excised, the limp was a habit 
he had been unable to break.  Physical examination revealed a 
nontender, nonadherent, nonretracted scar located 
approximately one handsbreath above the patella.  The left 
knee demonstrated a full range of motion.

Later in September 1982, the RO reduced the evaluation of the 
scar to a noncompensable rating.  

In November 1982, Frank R. Leahy, M.D., reported that the 
veteran had lacerated his left Achilles tendon in a private 
industrial accident.  The appellant was noted to limp.  Dr. 
Leahy did not link any left knee disorder to the service 
connected wound residuals.

In November 1983, the Board found that a compensable 
evaluation for the veteran's left thigh scar disability was 
not warranted.  The Board found that the missile injury was 
principally manifested by a retained foreign body, which was 
excised.  He had a superficial scar that was nonpainful, 
nontender, not ulcerated or poorly nourished and not 
associated with any limitation of function.  

In June 1994, the veteran claimed an increased rating for his 
left thigh scar, and in August 1994, he claimed entitlement 
to service connection for a left knee condition secondary to 
his scar.  

At an August 1994 VA examination the veteran complained of 
left knee pain, but indicated that his left thigh scar was 
asymptomatic.  The examiner noted that the veteran limped on 
his right leg and was using a cane.  Examination of the left 
leg revealed multiple scars, all of which were well healed, 
not tender and asymptomatic.  

In January 1995, the veteran claimed that the January 1976 
rating decision was clearly and unmistakably erroneous for 
failing to rate residuals of a shrapnel injury to include 
underlying muscle damage.  

At a February 1995 VA examination the veteran was noted to 
use a cane and to limp on the left side.  He reported pain in 
both legs when walking.  Examination of the left thigh above 
the patella revealed a six centimeter, nontender, nonfixed 
oblong scar.  The scar involved the lower quadriceps muscles 
and probably also the quadriceps tendon.  Range of motion 
revealed flexion to 105 degrees and complete extension.  
Strength was normal and no neurological deficits were noted.  
There was calcification in the popliteal space that may be a 
joint mouse.  There was no evidence of any retained shrapnel 
fragments.  The impressions were status post shrapnel wound 
of the left thigh involving the quadriceps muscle manifested 
by complaints of recurrent pain, limping and some weakness; 
and status post excision of calcified deposit in the left 
quadriceps muscle or tendon manifested by complaints of 
recurrent pain.  The examiner noted that no surgery was 
necessary but his condition would probably not improve with 
time.  

A March 1995 rating decision failed to find clear and 
unmistakable error in the January 1976 rating decision and 
denied entitlement to an increased rating for the veteran's 
service-connected left thigh scar.  An appeal to the March 
1995 rating decision finding that the January 1976 rating 
decision was not clearly and unmistakably erroneous was not 
filed. 

VA outpatient treatment reports from August 1989 to June 1998 
associated with the veteran's claims folder reveal that in 
December 1993, the veteran was seen with complaints of low 
back pain and pain in his left thigh.  He was assessed with 
degenerative joint disease.  In June 1994, he was again seen 
with complaints of leg discomfort and right ankle pain.  In 
February 1995, the veteran reported being wounded in World 
War II, as well as a history of left leg weakness for many 
years.  X-ray examination showed mild osteoarthritis of the 
knee joints and mild degenerative joint disease of the left 
knee.  The impression was left thigh weakness that was 
symptomatic, consistent with a past injury.  

In July 1995, the veteran complained that the shrapnel wound 
in his left leg was bothering him.  He said his left leg was 
sore and had worsened over the years.  He was given Tylenol.  
In September 1996, the appellant reported more pain in his 
left leg during damp weather.  Finally, in June 1998, the 
veteran complained of worsening left thigh pain in the area 
over his shrapnel wound.  It was suggested that he take 
Tylenol for the pain.  

At an October 1998 VA examination the veteran reported that 
he was struck by four or five pieces of shrapnel when 
initially wounded.  All but one piece of shrapnel was removed 
in sick bay.  The last piece of shrapnel was removed twenty 
or thirty years later.  Physical examination revealed that 
the veteran walked with a cane, but he did not seem to have 
any specific use for it.  He was generally arthritic all over 
and he reported that whole body hurt to walk.  He was able to 
ascend and descend stairs normally, and there was no specific 
limp.  His gait was normal for a 76 year old man with 
generalized arthritis.  

Examination further revealed a two centimeter scar located 
about two inches above the left patella.   There was minimal 
depression, and the scar was not cosmetically or functionally 
significant.  The examiner noted that when the appellant 
tensed his quadriceps femoris muscle there was a good strong 
pull on the patella, and no loss of muscle strength.  Range 
of knee motion was normal, and he flexed both knees to 135 
degrees without pain.  He was able to squat about halfway, 
but he was limited by total body general stiffness.  His 
knees were judged to be functionally normal for an arthritic 
76-year-old man.  However, both knees displayed generalized 
degenerative joint disease, worse on the left knee than on 
the right knee. 

The examiner opined that the scar caused no functional 
impairment of the knee or leg.  Additionally, he opined that 
there was no connection between the scar and the disability 
of the left knee.  He indicated that the left knee disability 
was the result of generalized degenerative joint disease 
which came with aging, and not as a proximate result of the 
service-connected scar.  The examiner further found that the 
shell fragment wound did not aggravate any left knee 
disorder.  At time of examination the examiner's receipt of 
the claims folder was pending but should his opinion change 
after his receipt and review of the file he would supplement 
his report.  No supplement was added to the examination 
report.  

Analysis

The Board initially notes that there has been a change in the 
law during the pendency of the veteran's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  

VA is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  The Act and regulations 
also require VA to notify the claimant of any information, 
and any medical or lay evidence, not previously provided to 
VA that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant which 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
criteria for establishing service connection as well as an 
increased rating.  The veteran has submitted pertinent 
argument in support of his claim.  The RO obtained identified 
outpatient treatment records.  Further, the RO has informed 
the veteran by the statement of the case of the evidence 
needed to substantiate his claim and advised him of the 
evidence it has obtained.  Additionally, the veteran has been 
provided numerous medical examinations with regard to this 
claim.  The veteran has not indicated the existence of 
additional evidence pertinent to his claim.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Remanding to afford the RO an opportunity to 
consider the claim in light of the implementing regulations 
would serve to only further delay resolution of the claim 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, the Board will address the merits of the veteran's 
claims on appeal.

Increased Compensable Rating for Right Thigh Scar:  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2001).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is in effect for a shrapnel wound scar, 
left thigh, currently rated as noncompensable under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Diagnostic Code 7805 provides for rating scars based on the 
limitation of function of the part affected.  In this case, 
the evidence shows that the left thigh scar does not limit 
left thigh or knee function.  Indeed, in October 1998, a VA 
examination revealed that the shrapnel scar caused no 
functional impairment of the knee or leg.  Hence, a 
compensable evaluation under Diagnostic Code 7805 is not in 
order. 

The Board has considered the veteran's entitlement to a 
compensable evaluation under other available diagnostic 
codes.  In this regard, Diagnostic Code 7803 provides a 10 
percent evaluation for superficial scars that are poorly 
nourished and with repeated ulceration.  Diagnostic Code 7804 
provides a 10 percent evaluation for superficial scars that 
are tender and painful upon objective demonstration.  
However, the clinical findings do not indicate that the scar 
is poorly nourished with repeated ulceration as is required 
for the assignment of a 10 percent rating under Diagnostic 
Code 7803, or indicate that the scar is objectively tender 
and painful as required for a 10 percent rating under 
Diagnostic Code 7804.  Hence, an increased evaluation is not 
in order, and the benefit sought on appeal must be denied. 

Service connection for Left Knee Condition

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  If arthritis develops to a compensable degree within 
one year after separation from active duty that disorder may 
be presumed to have been incurred in-service.  38 C.F.R. 
§§ 3.307, 3.309 (2001).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury."  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

In this case there is evidence from outpatient treatment 
reports and from the February 1995 VA examination that 
suggests that the veteran suffers from a painful left knee.  
The veteran has reported, by history, that his painful left 
knee is related to removal of shrapnel from the knee.  The 
Board notes, however, that the United States Court of Appeals 
for Veterans Claims (Court) has held that "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  

In this case, the Board finds that the opinion provided at 
the October 1998 examination is highly probative.  That 
report, which was based on a physical examination of the 
appellant, as well as a subsequent review of the claims 
folder indicated that the left thigh shrapnel scar was not 
related to a left knee disability.  Rather, the examiner 
indicated that the veteran's generalized left knee 
degenerative joint disease was the result of the normal aging 
process.  

The Board notes outpatient treatment evidence shows that the 
veteran has suffered from left knee degenerative joint 
disease since December 1993.  The February 1995 x-ray 
examination also revealed mild degenerative joint disease of 
the knee, and the impression at that time was symptomatic 
left thigh weakness consistent with a prior injury.  The 
Board does not question the diagnosis that the veteran 
suffers from left knee degenerative joint disease.  The 
February 1995 report, however, does not provide any reason or 
basis for the bare conclusion offered.  In contrast, the 
October 1998 examination discussed the appellant's medical 
history, the examination was conducted by an examiner who had 
access to the claims file, and the opinion offered was 
supported by a detailed rationale based on all the evidence.  
As such, the probative value of the February 1995 outpatient 
examination is not equal to the October 1998 report, and 
hence the evidentiary record is not in equipoise.  

Hence, the Board finds that service connection for a left 
knee condition, secondary to a service-connected left thigh 
scar is not warranted.  The Board has also considered whether 
there is evidence sufficient to grant service connection for 
the veteran's left knee condition as directly related to 
service.  There is, however, no competent medical evidence 
linking degenerative joint disease of the left knee to an in-
service incident.  Additionally, there is no competent 
evidence that osteoarthritis developed within one year 
following discharge from active duty.  Therefore the benefit 
sought on appeal must be denied.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims; the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased compensable rating for post operative residuals 
of a left thigh shrapnel wound scar is denied. 

Service connection for a left knee condition secondary to a 
service-connected left thigh scar is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

